DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on February 8, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 2 and 7-9 have been amended; claim 5 is canceled; claims 3, 4 and 10-15 are withdrawn from further consideration. Accordingly, claims 1-4 and 6-15 are pending in this application, with an action on the merits to follow regarding claims 1, 2 and 6-9.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thermoplastic polyurethane film” (claims 6 and 7), “lip” (claim 8) and “film” (claim 9) must be shown or the feature(s) canceled from the claim(s).  Examiner notes that these features are not shown or identified in Figs. 1-3, which represent elected species A.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2014/0331517) in view of Callahan et al. (hereinafter “Callahan”) (US 2011/0016749) and Smaldone et al. (hereinafter “Smaldone”) (US 2015/0089841).
Regarding independent claim 1, Seo discloses an article of footwear (the crux of Seo’s disclosure is directed to a shoe sole, although Paras. 0027, 0031, 0075 and 0079 refer to the use of the shoe sole in a “shoe”, which indicates an article of footwear is contemplated) comprising: an outsole (#500); a midsole (combination of 1st/2nd/3rd cushion layers #110/210/310 define an overall midsole; Seo further discloses that there may be additional cushion layers than the 3 cushion layers illustrated (Para. 0020 states there may be “four or more cushion layers” and “the number of the cushion layers cannot limit the present invention”)) formed from a plurality of pieces (the aforementioned components are a plurality of distinct pieces, respectively), the midsole being adhered to the outsole (see Fig. 5 for example, which shows all the components of the sole adhered to one another, including the outsole being adhered to the bottom of the midsole’s first cushion layer #110); and a rim that is adhered to the midsole (“upper midsole” #400 includes a rim that is adhered to the top layer of the cushion layers (see #310 in Fig. 5), wherein the upper midsole #400 has a visible rim (i.e. the rim is adhered to the top cushion layer of the midsole via at least the remainder of the upper midsole #400, and at least at the corner/edge of the outermost columns in the top cushion layer, as shown in Figs. 4-6, 8-10).  Seo discloses that the first, second and third cushion layers could be formed from either non-foam plastic resin or other synthetic resins (Paras. 0053 and 0060 of Seo), but is silent to specifying any layers (i.e. the plurality of pieces) being formed from polyether block amide.  Seo is silent to the plurality of pieces being pre-molded to form a unitary molded midsole (although, Paras. 0053 and 0060 disclose molding; Examiner notes that the limitation “pre-molded” does not further structurally define the claimed invention in any patentable sense and is being interpreted as a product-by-process limitation; although the structure of the plurality of pieces could be formed by a different process, the end product is the same as that of Applicant' s claimed invention (i.e. whether the midsole was “pre-molded” or not), absent further distinguishing structural limitations in the claim.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.; in the interest of compact prosecution, Examiner is providing an additional teaching reference to address the new language “such that the plurality of pieces form a unitary molded midsole”).
Callahan teaches a shoe with a midsole #202 that can be formed from a variety of materials, including a foam-like plastic of PEBAX® (Para. 0058 of Callahan), which is a specific brand type of polyether block amide.  Callahan further teaches that its sole includes components that may be formed from different materials (midsole #202 and foot plate #300) that may nonetheless be formed together simultaneously via co-molding (Para. 0069 of Callahan), indicating that the concept of molding different material layers together is a known concept in the art.
Smaldone also teaches a shoe with a sole structure #200, wherein the sole structure may be formed from different material components that may be joined via being unitarily molded, co-molded, laminated, etc. (Para. 0111 of Smaldone).
Seo, Callahan and Smaldone teach analogous inventions in the field of midsoles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the known PEBAX® polyether block amide material taught by Callahan as the material of choice for at least one of the cushion layers of Seo in order to provide a known foam-like plastic material that can provide support and cushioning for comfort for the user’s foot during wear.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have joined the midsole pieces together via unitary molding or co-molding, as taught by Callahan and Smaldone, for a variety of reasons, including (but not limited to) reducing the number of steps required to fabricate the midsole structure since a further step of adhering the pieces together would be obviated, and further since it is very well-known concept in the art of footwear sole manufacturing to use unitary and/or co-molding to combine different pieces together.  As a result of the modification, the overall plurality of pieces would comprise polyether block amide, as claimed, since the overall plurality of pieces would at least be partially formed from the polyether block amide material, and the pieces would form a unitary molded midsole (i.e. via the product-by-process limitations taught by Callahan and Smaldone and incorporated into Seo, as explained above).
Regarding claim 2, the modified footwear article of Seo (i.e. Seo in view of Callahan and Smaldone, as explained above) is disclosed such that the plurality of pieces include: a first layer (Para. 0020 of Seo teaches that there may be four or more cushion layers (i.e. 3 are actually depicted in Fig. 1)) that extends from a heel end of the midsole to an arch of the midsole (in the iteration wherein there are four or more cushion layers, then it would be reasonable to expect that at least one additional layer (i.e. additional to the depicted 3 layers) would exist with either a similar length, an intermediate length, or a shorter length than any of the 3 depicted layers, wherein at least the similar or intermediate layers would have an extension that would extend from the heel to an arbitrary “arch” of the midsole; Examiner notes that the “arch” boundaries of the midsole have not been specifically defined in the claim in any distinguishing sense); a second layer (#310) that extends from the heel end of the midsole to a midportion of the midsole (see Fig. 1 of Seo; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a third layer (#210) that extends from the heel end of the midsole to a ball of the foot of the midsole (see Fig. 1 of Seo; which includes an arbitrary “ball of the foot of the midsole”, as no boundaries for a “ball of the foot of the midsole” have been defined in the claim in any distinguishing sense); and a fourth layer (#110) that extends from the heel end of the midsole to a toe end of the midsole (see Fig. 1 of Seo), wherein the first, second, third, and fourth layers are arranged so that each respective layer at least partially overlaps remaining layers (see Figs. 1 and 2 of Seo).
Regarding claim 8, the modified footwear article of Seo (i.e. Seo in view of Callahan and Smaldone, as explained above) is disclosed such that the midsole has a lip that encompasses an outer perimeter of the outsole (Figs. 4-6 and 8-10 all show that the bottom cushion layer #110 has a peripheral lip that hugs the outer perimeter of the outsole #500; Figs. 2 and 7 show no inflection of the lower edge of the cushion layer #110, and the continuous lower edge thereof from the depicted side view indicates that the entire perimeter of the outsole would be encompassed by the bottom cushion layer #110’s peripheral lip).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Callahan and Smaldone as applied to claim 1 above, and further in view of Kang (KR 20160051406 A).
Examiner notes that citations made herein to the Kang disclosure will be made in reference to the English Machine Translation document provided with the previous Office Action.
Regarding claim 6, the modified footwear article of Seo (i.e. Seo in view of Callahan and Smaldone, as explained above) is disclosed to teach all the limitations of claim 1, as set forth above.  Seo is silent to there being a thermoplastic polyurethane film that is adhered between the outsole and the midsole.
Kang teaches a method of making a shoe sole that includes a procedure of including an adhesive film of thermoplastic polyurethane (TPU) between the midsole and the outsole, wherein at least one benefit is to obviate the need for buffing, washing, applying primer between the outsole and midsole for the adhesion process (Para. 0029 of Kang translation).
Modified Seo and Kang teach analogous inventions in the field of soles with midsoles attached to outsoles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the adhesive TPU film of Kang at the total interface between the bottom surface of the first cushion layer #110 (i.e. bottom of midsole) and the top surface of the outsole #500 of Seo, as taught by Kang, in order to ensure a strong bond between the layers to decrease the chance of unwanted delamination (as such as concept is well known in the footwear art), wherein varying typical preparation steps (i.e. buffing, washing, primer application) could be eliminated, as suggested by Kang, as noted above.  As a result of the modification, there would be a TPU film that is adhered between the outsole and the midsole.
Regarding claim 7, the modified footwear article of Seo (i.e. Seo in view of Callahan, Smaldone and Kang, as explained with respect to claim 6 above) is disclosed such that the thermoplastic polyurethane film encompasses a forefoot portion of the article of footwear between the outsole and the midsole (since the bottom cushion layer #110 extends all the way to the toe end, then at least some arbitrary “forefoot portion” that belongs to the article of footwear would be encompassed by the film that sits between the layers #110 and #500 (i.e. outsole layer)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Callahan and Smaldone as applied to claim 1 above, and further in view of Park et al. (hereinafter “Park”) (US 2013/0160937).
Regarding claim 9, the modified footwear article of Seo (i.e. Seo in view of Callahan and Smaldone, as explained above) is disclosed to teach all the limitations of claim 1, as set forth above.  Seo is silent as to how the layers are all joined, and is therefore silent to there being a film adhered between the rim and the outer perimeter of the midsole.
Park teaches a method of making shoe soles, the shoe soles including multiple layers (#500, #300), wherein an adhesive film layer (#400, #600) is applied between the various layers in a manner that is illustrated to completely cover the interfaces between the layers (see Fig. 5 of Park).
Modified Seo and Park teach analogous inventions in the field of multilayered shoe soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used an adhesive film layer (such as the one taught by Park) as a mechanism of choice for securely bonding the upper midsole #400 to the top cushion layer of the midsole in modified Seo in order to permit the upper midsole #400 to be adhered to the top of cushion layer #310, and further since the concept of adhesive layers disposed between shoe sole layers is well-established and known in the art of footwear.  As a result of the modification, there would be a film that is adhered between the rim (i.e. the entire interface between top cushion layer #310 and upper midsole #400, which includes the rim, would include the added adhesive film) and the outer perimeter of the midsole (the film would exist in space between an outer perimeter of the midsole and the rim vertically and at least somewhat obliquely).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed relevant to the new ground(s) of rejection are addressed below.
Applicant argues that “[n]owhere does Seo describe that the cushion layers 110, 210, and 310 are pre-molded together by applying a predetermined amount of heat and pressure to the layers to form a unitary molded midsole”.  Examiner notes that nowhere does Applicant recite the product-by-process limitation involving such an application of “a predetermined amount of heat and pressure to form a unitary molded midsole” in the claims, let alone the elected product claims.
With respect to the Drawing objections, Examiner notes that the objections are maintained. While Figs. 10 and 11 (which Applicant contends to show a film, in a sole having a midsole core generic to the various embodiments) may show a film and a lip, these Figures do not show a film and a lip in combination with a plurality of midsole pieces, as the claims require all to be present (or at least the film must be present when the plurality of pieces are present in claims 6, 7 and 9, and at least the lip must be present when the plurality of pieces are present in claim 8).  Accordingly, the drawing objections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the prior art cited in the PTO-892 not relied upon in the art-based rejections above are all relevant in teaching the concept of unitary molding/co-molding sole components of different material compositions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732